Townsend, J.
*3321. 2. *331— Appellee obtained a judgment of mandate against appellant. The complaint was in four paragraphs. . The trial court sustained demurrer to all, *332except the third. The cause was tried by jury on issue formed by answer to the third paragraph. Appellant says in its brief that it relies for reversal of the cause upon error of the court in overruling the demurrer to the third paragraph of the complaint. Appellant’s brief does not set out this paragraph of complaint; does not set out the demurrer thereto; does not set out memorandum attached to the demurrer; does not give any statement of the record by which this court can tell what its contentions are. Sub-division 5, Rule 22. §3, chapter 143, Acts 1917 p. 523, is void so far as briefing is concerned. Solimeto v. State (1919), ante 170, 122 N. E. 578.
Judgment of the trial court is affirmed.
Note. — Reported in 123 N. E. 108.